Citation Nr: 0515492	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability.  

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1958 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO which 
denied service connection for a left knee disability and for 
a right hip disability, both claimed as secondary to the 
service-connected right knee disability, residuals of a right 
knee injury, evaluated as 20 percent disabling, and 
degenerative joint disease of the right knee, associated with 
residuals of a right knee injury, evaluated as 10 percent 
disabling.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in 
September 2003.  A copy of the hearing transcript is 
associated with the claims file.  

The case was remanded back to the RO, via the Appeals 
Management Center (AMC), in Washington, DC in June 2004 for 
further development.  After completion of the requested 
development, the RO continued to deny the claims, issued a 
Supplemental Statement of the Case in November 2004, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran has a current left knee disability 
that had its clinical onset in service or was caused or 
aggravated by service-connected disability.  

2.  The competent medical evidence of record does not 
establish that the veteran has a current right hip disability 
that had its clinical onset in service or was caused or 
aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  A right hip disability was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has a current right hip disability 
and a current left knee disability, that are both secondary 
to service-connected right knee disability.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  After the veteran submitted his claim 
for service connection for a right hip disability and a left 
knee disability, both claimed as secondary to service-
connected right knee disability, the RO sent the veteran 
letters in August 2001, July 2003, October 2003 and July 2004 
explaining VA's duties to assist and notify the veteran of 
what evidence is necessary to establish entitlement to the 
benefits sought.  Specifically, the letters notified the 
veteran that to establish service connection, the evidence 
must show a current disability and a medical nexus between 
such and the veteran's military service.  More specifically, 
the letter of July 2004 explained that to establish service 
connection for a disability which is caused by a service-
connected disability, the evidence must show a current 
disability and a relationship between a current disability 
and a service-connected disability.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned letters advised the veteran that the RO would 
make reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The aforementioned letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the most recent medical 
evidence of record does not show that the veteran has a 
current disability involving the left knee or right hip.  As 
such, VA treatment records showing prior treatment, if any, 
would not serve to establish entitlement to service 
connection as there is no current disability demonstrated on 
the most recent examination.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter, 
prior to the unfavorable August 2002 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  
Moreover, in the July 2004 letter, he was specifically asked 
to tell VA about any additional information or evidence and 
send VA the evidence needed as soon as possible.  Thus, he 
was, in effect, asked to submit all evidence in his 
possession.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim prior to the August 2002 rating decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

In his June 2001 claim of service connection, the veteran 
asserted that he has current right hip and left knee 
disabilities as a result of his service-connected right knee 
disability.  

The veteran was afforded a QTC medical examination for VA 
purposes in March 2002.  The veteran complained of pain in 
the right knee and right hip.  The veteran attributed the hip 
pain to the service-connected right knee disability.  The 
examiner noted a difference in the veteran's leg lengths, but 
noted that the veteran's posture and gait were normal and 
that the veteran had no limited function of walking or 
standing.  The appearance of the hip joint was normal.  The 
examiner also noted that the range of motion of the right and 
left hip was limited by pain, but not fatigue, weakness, lack 
of endurance or incoordination.  The knees appeared normal.  
Both knee drawer tests and McMurray tests were negative.  X-
rays of the right hip were unremarkable.  X-rays of the right 
knee showed mild degenerative changes of the right knee.  The 
diagnoses included status post right knee injury with mild 
degenerative joint disease; but no diagnosis of the right hip 
was indicated.  The examiner indicated that there was no 
adequate physical or radiographic evidence to support any 
diagnosis to be made at that time pertinent to the right hip.

The examiner noted that the veteran's left leg was shortened 
by .5cm, which was most likely congenital in nature.  There 
were no signs of abnormal weight bearing of the veteran.

The examiner did not address the veteran's complaints of left 
knee pain.

In an August 2002 rating decision, the RO denied service 
connection for disabilities of the right hip and left knee, 
on a secondary basis, based on the findings of the March 2002 
examination.  

At his September 2003 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that the March 2002 
examination did not address his complaints of a left knee 
disability, claimed as secondary to the service-connected 
right knee disorder.  In addition, the veteran asserted that 
the record is incomplete.  Specifically, the veteran 
identified specific VA facilities at which he received 
treatment for the knees and hip, and indicated that those 
records were not associated with the claims file.  

The case was remanded to the RO, via the AMC, in June 2004 
for additional development of the record, and the veteran was 
afforded a VA examination in July 2004.  The veteran reported 
that he developed left knee pain as a result of having to put 
more weight on the left knee due to the right knee injury.  
The veteran also reported that he had pain in his right hip 
as a result of the right knee disability.  The veteran 
reported that the pain limited his ability to walk long 
distances, climb stairs and stand for a prolonged period.  
Walking increased the pain in the right hip.

The examiner noted that the veteran did not use any walking 
aids on the day of the examination.  The veteran was wearing 
a hinged brace to his right knee and wore a half-inch full 
insole lift in the right shoe.  The veteran walked with a 
slight limp on the right side.  The right leg measured about 
.75 cm shorter than the left leg.  

On examination of the left knee, there was no swelling, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  McMurray's 
test was negative.  Lachman's test was negative.  Drawer test 
was negative.  The range of motion of the left knee flexion 
was 0 to 135 degrees with no pain noted, and extension was to 
0 degrees with no pain noted.  There was no tenderness in the 
left knee.  There was no limitation of the motion of the left 
knee because of pain or weakness or fatigue, and there was no 
pain noted during the movements of the left knee.  There was 
no additional limitation of movement because of flare-ups.  
There was no crepitus noted during the examination of the 
left knee.  

On examination of the right hip, there was no tenderness 
present and there was no abnormality present.  There was no 
deformity present.  The range of motion of the right hip 
flexion was 100 degrees without pain and with pain up to 115 
degrees.  Abduction without pain was to 30 degrees and with 
pain up to 40 degrees.  Adduction without pain was to 20 
degrees and with pain was up to 30 degrees.  There was no 
limitation of movement of the right hip because of pain or 
weakness or fatigue, and there was no additional limitation 
during the flare-ups and he was able to endure the pain.  

The veteran was able to stand and walk on his heels and toes 
a few steps in the examination room.  He was also able to 
squat, but reported it painful.  

X-rays of the left knee were normal.  X-ray of the right hip 
were normal.  The diagnosis was normal left knee examination 
and normal right hip examination.  The examiner noted that 
there was no disability of the left knee and/or right hip 
noted at that time.  The examiner further noted the pain in 
the veteran's right hip and left knee was not likely due to, 
or aggravated by, the service-connected right knee condition, 
as there was no left knee or right hip disability at that 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is essential that there be a current disability in order 
to establish service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, review of the veteran's service medical records 
is negative for complaints, findings or diagnosis of a left 
knee and/or right hip disability in service; and the veteran 
has not asserted that any such left knee or right hip 
disability had its onset during service.  Rather, the veteran 
maintains that he has current disabilities of the left knee 
and right hip that are a result of the service-connected 
right knee disability.  Despite his assertions, however, the 
veteran has not provided any medical evidence showing that he 
has current left knee or right hip disabilities.  Under 38 
U.S.C.A. §§  1110, 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board observes that the veteran is competent to testify 
regarding symptoms of pain in his left knee and right hip.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, the record contains no competent medical opinion 
that the veteran suffers from an actual left knee or right 
hip disability.  Rather, the x-ray studies of the left knee 
and right hip show normal appearance, and the evidence of a 
nexus between the service-connected right knee disability and 
such claimed left knee and right hip disabilities is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
Id.  Absent competent evidence of a current left knee and/or 
right hip disability and a causal nexus between any such 
disabilities and service, or service-connected disability, 
the veteran is not entitled to service connection.  

Moreover, it is well-established that a symptom such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted, 
unless there is a medical nexus linking the veteran's pain to 
an incident in service.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Specifically, such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derived from an in-service disease or 
injury.  Such pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the current 
pain can be connected by medical evidence.  

In sum, the competent medical evidence in this case does not 
support the veteran's assertions that he has current right 
hip and left knee disabilities.  The Board is mindful that 
the veteran has pain in his right hip and left knee; however, 
there is no objective evidence of a diagnosed or identifiable 
underlying malady or condition for which service connection 
may be granted.  In the absence of a current disability, 
service connection must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for left knee and right hip disability.  
As such, that doctrine is not applicable in the instant 
appeal and his claims must be denied.  38 U.S.C.A. § 5107 
(West 2002).  38 C.F.R. § 4.3 (2004).  


ORDER

Service connection for a left knee disability, claimed as 
secondary to the service-connected right knee disability, is 
denied.  

Service connection for a right hip disability, claimed as 
secondary to the service-connected right knee disability, is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


